DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
Claim Objections
2.	Claim 1 is objected to because of the following informalities: Claim 1 recites “theannular” (Line 17), which should be changed to –the annular--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3, 4, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a small-diameter tube portion” (Line 14).  Dependent claims 3 and 4 each further recite “a small-diameter tube portion” (Claims 3 & 4: Line 2).  It is unclear how many small-diameter tube portions are required.
Claim 1 recites “an annular step portion” (Line 15).  Dependent claims 3 and 4 each further recite “an annular step portion” (Claims 3 & 4: Line 3).  It is unclear how many annular step portions are required.
Claim 1 recites “a large-diameter tube portion” (Line 16). Dependent claims 3 and 4 “a large-diameter tube portion” (Claims 3 & 4: Line 2).  It is unclear how many large-diameter tube portions are required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3, 5, 8, 9, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (US 2014/0020997).
As per claim 1, Bach et al discloses an electric parking brake device (Abstract) in which an actuator case (8) of an electric actuator (3) capable of obtaining a parking brake state by pulling a brake cable (5) linked to a parking brake lever (40) is mounted to a back plate (2) of a drum brake (1) having the parking brake lever, wherein: 
a through-hole (24) through which the brake cable passes is formed in the back plate, a connecting tube portion (Fig. 3a) that surrounds the through-hole protrudes integrally from the back plate, 
the actuator case is mounted to a mounting tube (23) at certain axial and circumferential positions with respect to the mounting tube, the mounting tube having, at one end in an axial direction, a joint portion (23) formed separately from the back plate, the joint portion joined to the connecting tube portion such that a relative circumferential position of the mounting tube with respect to the connecting tube portion can be selected (23), and 
wherein the mounting tube comprises, in a mentioned order from one end of the connecting tube portion,
a small-diameter tube portion (Fig. 2b) having the joint portion at the one end of the mounting tube,
an annular step portion (Fig. 2b), and 
a large-diameter tube portion (Fig. 2b) that is formed coaxially and integrally with the small-diameter tube portion via theannular [sic] step portion disposed therebetween, the large-diameter tube portion having an open end (Fig. 2b),
wherein the actuator case is inserted into and engaged with the large-diameter portion from the open end (Fig. 2b).

    PNG
    media_image1.png
    502
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    564
    media_image2.png
    Greyscale

As per claim 3, Bach et al discloses the electric parking brake device according to claim 1, wherein: 
the mounting tube comprises a large-diameter tube portion (Fig. 2b) and a small-diameter tube portion (Fig. 2b) with an annular step portion (Fig. 2b) disposed between the large-diameter tube portion and the small-diameter tube portion; and 
a locking recess (Fig. 2b) is formed in the step portion and the large-diameter tube portion of the mounting tube.

    PNG
    media_image3.png
    558
    810
    media_image3.png
    Greyscale

As per claim 5, Bach et al discloses the electric parking brake device according to claim 3, wherein: 
the mounting tube nestingly receives a portion of the actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 8, Bach et al discloses the electric parking brake device according to claim 3, wherein the locking recess is formed in one position about a center axial line of the mounting tube in the step portion and in the large-diameter tube portion of the mounting tube (Fig. 2b), 
wherein an engagement portion (Fig. 2b) is formed as part of the actuator case, and 
wherein the engagement portion is received in the locking recess (Fig. 2b).
As per claim 9, Bach et al discloses in combination, a brake back plate (2) and an electric parking brake device (Abstract), 
the back plate comprising a main plate body (2) having a through hole (24) formed therein, and a connecting tube portion (Fig. 3a) that surrounds the through-hole and protrudes integrally from a rear surface of the main plate body,
the electric parking brake device comprising:
an actuator (3) having an actuator case (8),
a brake cable (5) operatively attached to the actuator, and 
a mounting tube (23) disposed between the actuator case and the connecting tube portion, the mounting tube comprising, in a mentioned order from one end of the connecting tube portion, a small-diameter tube portion (Fig. 2b) having a first diameter, an annular step portion (Fig. 2b), and a large-diameter tube portion (Fig. 2b) which is formed coaxially and integrally with the small-diameter tube and has a second diameter (Fig. 2b) greater than the first diameter, 
the annular step portion disposed between and interconnecting the large-diameter tube portion and the small-diameter tube portion (Fig. 2b), 
wherein the small-diameter portion has a joint portion (23) at one end in an axial direction, and wherein the large-diameter tube portion has an open end (Fig. 2b), and the actuator case is inserted into and engaged with the large-diameter portion from the open end (Fig. 2b).
As per claim 11, Bach et al discloses the electric parking brake device according to claim 9, wherein:
the mounting tube nestingly receives a portion of the actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 14, Bach et al discloses the electric parking brake device according to claim 9, wherein a locking recess (Fig. 2b) is formed in one position about a center axial line of the mounting tube in the step portion and in the large-diameter tube portion of the mounting tube, 
wherein an engagement portion is formed as part of the actuator case (Fig. 2b), and 
wherein the engagement portion is received in the locking recess (Fig. 2b).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (US 2014/0020997) in view of Rupprecht (GB 2231630).
As per claim 2, Bach et al discloses the electric parking brake device according to claim 1, but does not disclose wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube.
Rupprecht discloses a brake drum wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube (α, Fig. 2; Page 3, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Bach et al by mounting the connecting piece at an angle relative to the hole of the anchor plate as taught by Rupprecht in order to accommodate space restrictions as such a modification would only require a minor change in shape to the connecting piece.
As per claim 4, Bach et al and Rupprecht disclose the electric parking brake device according to claim 2.  Bach et al further discloses wherein: 
the mounting tube comprises a large-diameter tube portion (Fig. 2b) and a small-diameter tube portion (Fig. 2b) with an annular step portion (Fig. 2b) disposed between the large-diameter tube portion and the
small-diameter tube portion; and 
a locking recess (Fig. 2b) is formed in the step portion and the large-diameter tube portion of the mounting tube.
As per claim 7, Bach et al and Rupprecht disclose the electric parking brake device according to claim 4.  Bach et al further discloses wherein: 
the mounting tube nestingly receives a portion of the actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 10, Bach et al discloses the electric parking brake device according to claim 9, but does not disclose wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube.
Rupprecht discloses a brake drum wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube (α, Fig. 2; Page 3, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Bach et al by mounting the connecting piece at an angle relative to the hole of the anchor plate as taught by Rupprecht in order to accommodate space restrictions as such a modification would only require a minor change in shape to the connecting piece.
Allowable Subject Matter
10.	Claims 6, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Bach et al, the applicant argues that:
“Applicant respectfully submits that the member 23 of Bach, which is characterized by the Examiner as corresponding to the mounting tube of the claims, is merely formed of a tubular portion on the back plate 2 side and a flange portion connected to the tubular portion and extending radially. Bach's actuator 3 is attached to the radially extending flange portion of the member 23. Bach's tubular member 23 has no large-diameter tube portion having an open end as currently claimed. Even if Bach's large-diameter portion of actuator 3 to be attached to the member 23 is modified to become an integral part of the member 23, such integral part would not have an open end. Claims 1 and 9 of the application both define that the actuator case is inserted into and engaged with the large-diameter portion from the open end thereof. The basic structure is different from that of Bach et al. Any possible modification of Bach et al does not allow the actuator 3 to be inserted into and engaged with a large-diameter tube portion of the member 23 from an open end of the latter, since such modification does not have an open ended structure” (Page 11).

The annotated figures in the office action above show how Bach et al discloses the claimed mounting tube portions and locking recess.
The applicant argues that:
“Moreover, it is also noteworthy that Fig. 4a of Bach et al shows the actuator 3 is mounted to the flat face of back plate 2 at an inclined posture. In this case, the through hole 24 should have an oval shape and not a round shape. The connecting piece is provided to extend through the hole 24 and not joined at its one axial end to the flat face of back plate 2, unlike the structure of Fig. 2b. Apparently, such joining is not possible in the structure of Bach's Fig. 4a” (Pages 11-12).

Figures 4a-c depict different embodiments ([0025]) than Figures 1a-3b.  The claims are silent regarding the shape of the through-hole.
Regarding the rejection of claims 2 and 10 under Bach et al and Rubbrecht, the applicant argues that:
“Rupprecht fails to overcome the deficiencies of Bach. Concerning the rejection of claim 2 relying on the combination of Bach and Rupprecht, applicant respectfully points out that the inclined shoulder 21, of the apparatus shown in Rupprecht' s Fig. 2, is formed along a plane that intersects the axial line of guide tube 7 of diaphragm cylinder 8 at right angles, rather than at an oblique angle as claimed.” (Page 13).

As shown in Figures 2 and 4, the expanding wedge device (6) is mounted at an oblique angle relative to the plate portion of the brake carrier (1).  The applicant has not provided evidence that the claimed installation tilt of mounting tube would require more than a minor change in shape (See MPEP 2144.04 (IV)(B)).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657